McCay, Judge.
1. We do not think the judgment of this court, when this case was before it on a demurrer to the affidavit, controls it in its present shape. The question now made is, that admitting the facts stated to make a good case, there is another fact not set out in the affidavit, which made it the duty of the court to dismiss it, to-wit: that the very equities now set up were set up and passed upon in the original suit. In White vs. Herndon, 40 Georgia, 500, this court distinctly say, that while' an equitable right is not barred by a judgment at law, nor an offset extinguished, yet that this is only true” when the equity or offset has not been set up at law. Under our law you may set up any defense at law that, by the principles of equity, would justify relief in equity. It would seem to follow, therefore, that if an offset or an equity be set up at law and the finding is against the plea, the judgment is conclusive.
2. When this case was called in the court below it was in order for the plaintiff to prove any fact which met or avoided *197its statements. He introduced the record of the original suit. A record is au estoppel upon the parties to it, and is to be tried by inspection. Upon this inspection it appeared as a fact that the very equities now set up were set up and passed upon in the original trial. This was conclusive. There was nothing for a jury to pass upon; it was a mere question of the construction of a record.
Judgment affirmed.